In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-545 CR

 ______________________


TRAVIS KEITH BAILEY, Appellant 


V.


THE STATE OF TEXAS, Appellee

 


On Appeal From the Criminal District Court
Jefferson County, Texas

Trial Court No. 99366




MEMORANDUM OPINION

	Pursuant to a plea bargain agreement, appellant Travis Keith Bailey pled guilty to
robbery.  The trial court found the evidence sufficient to find Bailey guilty, but deferred
further proceedings, placed Bailey on community supervision for five years, and assessed a
fine of $1,000.  On September 24, 2007, the State filed a motion to revoke Bailey's
unadjudicated community supervision.  Bailey pled "true" to three violations of the
conditions of his community supervision.  The trial court found that Bailey violated the
conditions of his community supervision, found Bailey guilty of robbery, and assessed
punishment at twelve years of confinement. 
	Bailey's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 5, 2008, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.   We reviewed the appellate record, and we agree
with counsel's conclusion that no arguable issues support an appeal.  Therefore, we find it
unnecessary to order appointment of new counsel to re-brief the appeal.  Compare Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
							_________________________________
								   DAVID GAULTNEY
									    Justice						  								
Submitted on September 24, 2008
Opinion Delivered October 8, 2008							
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.